DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This allowance is in response to Amendments filed on 12/28/2021. Claims 1, 8, and 15 have been amended.  Amendments to claims have been fully considered.

Allowed Claims
Claims 1-5, 7-12, 14-19, 21-23 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Yoffe (U.S. Pat. 8,924,708 B2), teaches security of personal devices by physically isolating embedded electronic components to preclude adverse use; Strothmann (U.S. Pat. 9,029,720 B2), teaches inversely wired hardware switch to provide power to one component while disabling power to a separate component, Bytyqi (U.S. Pat. 10,440,327 B1), teaches device software isolated privacy button opens switch delivering power to sensors; Adams (U.S. Pat. App. Pub. 2018/0165472 A1), teaches physical switch enabling or disabling a privacy mode of a device; Haddad (U.S. Pat. App. Pub. 2016/0021541 A1), teaches user activated switch can enable or disable privacy mode to preclude access by remote devices or users. 
However, Yoffe, Strothmann, Bytyqi, Adams, and Haddad do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 15 recited as, “… activating a plurality of sensors of a client device by toggling, at the client device, a position of a plurality of switches, each switch of the plurality of switches connecting a respective sensor of the plurality of sensors to a power source of the client device to an on position, the plurality of switches together toggled to an activated state during the activating, the activating being responsive to a manipulation of a physical actuator of the client device, the manipulation corresponding to a mode other than a privacy mode; receiving, using the client device, user input corresponding to a privacy mode based on a further manipulation of the physical actuator… . “ 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494